Exhibit 10.1

DIVERSA CORPORATION

June 20, 2007

Mr. Carlos Riva

P.O. Box 137

Hamilton, MA 01936

Dear Carlos:

We are pleased to confirm the compensation agreement between you and Diversa
Corporation (the “Company”). In consideration of the covenants and agreements
set forth below, the Company hereby employs you, and you hereby agree to be
employed by the Company, on the following terms and conditions:

1. Term. This letter agreement (the “Agreement”) shall become effective as of
the closing date of the merger of Celunol Corp. (“Celunol”) with one of the
Company’s subsidiaries (“Merger Sub”) contemplated by the Agreement and Plan of
Merger and Reorganization entered into as of February 12, 2007 among the
Company, Celunol and Merger Sub (such closing date, the “Effective Date”) and
shall continue until it is terminated by you or the Company in accordance with,
and subject to the obligations set forth in, the provisions of Section 5 below
(the “Term”).

2. Duties and Responsibilities. During the Term of this Agreement, you shall
have, and you agree to carry out to the best of your ability, the duties and
responsibilities of President and Chief Executive Officer. You shall have such
executive responsibilities and duties as are assigned by the Board of Directors
of the Company (the “Board”) and are consistent with the positions of President
and Chief Executive Officer. In the performance of your duties and
responsibilities hereunder, you shall regularly report to the Board. You agree
to devote your full business time, attention and energies to the business and
interests of the Company during the Term of this Agreement and you will not
accept any outside position without the prior written consent of the Board,
except that you may serve on up to a maximum of two boards of directors provided
that you have approval of the Board’s Compensation Committee and provided that
your time spent in such service is reasonable and does not detract from the
performance of your duties to the Company. You warrant that you are free to
enter into and fully perform this Agreement and are not subject to any
employment, confidentiality, non-competition or other agreement which would
restrict your performance under this Agreement. You shall, subject to election
and re-election by the Company’s shareholders in accordance with the Company’s
Articles of Incorporation and Bylaws, be appointed to serve in the class of
Board directors whose terms expire at the Company’s 2007 annual stockholders’
meeting and nominated to serve in the class of directors to be elected at the
2007 annual stockholders’ meeting, or, if the 2007 annual stockholders’ meeting
has already occurred at the time of your appointment to the Board, you will be
appointed to serve in the class of directors whose terms expire at the Company’s
2010 annual stockholders’ meeting. In connection with the termination of your
employment by the Company as President and Chief Executive Officer, you shall
resign from the Board effective simultaneously with the effective date of such
termination.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

You shall fulfill your duties and responsibilities to the Company hereunder
primarily from the Company’s corporate office located in Dedham, MA, or, in the
event the Company relocates its principal office, from such future location,
provided that the Company shall not require you to maintain your principal place
of work in any location that is more than fifty (50) miles outside of Boston, MA
without your prior consent, provided, however that the Company may from time to
time require you to travel temporarily to other locations in connection with the
Company’s business.

3. Compensation and Benefits. Subject to your adherence to all of your
responsibilities under this Agreement, during the Term of this Agreement you
shall be entitled to receive the following compensation and benefits.

(a) Base Salary. Commencing on the Effective Date, and during the Term of this
Agreement, the Company will pay you a base salary at the monthly rate of
$38,333.34 (“Base Salary”), minus withholdings as required by law or other
deductions authorized by you, which amount shall be paid to you in periodic
installments in accordance with the Company’s payroll practices then in effect.
Your Base Salary shall be subject to review on an annual basis by the Board of
Directors or its Compensation Committee.

(b) Incentive Bonus. For each calendar year during the Term of this Agreement,
you will be eligible to receive an annual performance-based incentive bonus,
based upon the achievement of milestones set by the Board, of up to a maximum of
sixty percent (60%) of the Base Salary earned during such period. Any incentive
bonus earned by you will be paid in accordance with the Company’s standard
practices and policies regarding bonuses. The milestones required to achieve
payment of the bonus will be established by the Board of Directors, after
consultation with you.

(c) Benefits. During the Term of this Agreement, you shall be entitled to
participate, to the extent you are otherwise eligible, in all group insurance
programs or other fringe benefit plans which the Company shall make available to
similarly situated employees. The Company may alter, modify, add to or delete
its employee benefit plans at any time as it, in its sole judgment, determines
to be appropriate, without recourse by you.

(d) Vacation. You will be entitled to four (4) weeks of vacation per calendar
year, in accordance with the Company’s vacation policy as in effect from time to
time.

(e) Stock Options. Upon approval by the Board of Directors you will be granted,
on the Effective Date, an option to purchase one million (1,000,000) shares of
the Company’s common stock (the “Option”) which shall vest over four (4) years
for so long as you are employed by the Company on the designated vesting dates
as follows: i) on the final day of the quarter of the calendar year first
following the fifteen month anniversary of the Effective Date, one-twelfth
(1/12th) of the Option shares shall vest; and ii) an additional 1/12th of the
Option shares shall vest on the final day of each quarter of each calendar year
thereafter.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

(f) Business Expense Reimbursement. The Company shall reimburse you for the
travel, entertainment and all other business related expenses reasonably
incurred by you in the performance of your duties hereunder in accordance with
the Company’s policies as in effect from time to time for senior executives.

4. Confidential and Proprietary Information; Restrictive Covenants;
Non-solicitation; Indemnification.

(a) Covenant not to Compete. You acknowledge that by virtue of your employment
pursuant to this Agreement, you will have access to valuable trade secrets and
other confidential business and proprietary information of the Company. Except
with the prior written consent of the Board you will not, during your employment
by the Company, engage in competition with the Company and/or any of its
Affiliates, either directly or indirectly in any manner or capacity, as adviser,
principal, agent, affiliate, promoter, partner, officer, director, employee,
stockholder, owner, co-owner, consultant, member of any association, or
otherwise, in any phase of the business of researching, developing,
manufacturing, or marketing of products or services which are in the same field
of use or which otherwise compete with the products or services or proposed
products or services of the Company and/or any of its Affiliates. For purposes
of this Agreement, “Affiliate” means, with respect to any specific entity, any
other entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
entity. Except with the prior written consent of the Board, you shall not,
during your employment by the Company and for a period of one (1) year
thereafter (the “Restricted Period”), engage in competition with the Company or
any of its Affiliates, either directly or indirectly, as adviser, principal,
agent, affiliate, promoter, partner, officer, director, employee, stockholder,
owner, co-owner, consultant, member of any association, or otherwise, in any
phase of the business of the research, development, manufacturing, production,
sales, or marketing of biofuels.

(b) Agreement not to Participate in Company’s Competitors. During any period
during which you are receiving compensation or consideration from the Company,
you will not acquire, assume, or participate in, directly or indirectly, any
position, investment, or interest known by you to be adverse or antagonistic to
the Company, its business, or prospects, financial or otherwise, or in any
company, person, or entity that is, directly or indirectly, in competition with
the business of the Company or any of its Affiliates. Ownership by you, as a
passive investment, of less than two percent (2%) of the outstanding shares of
capital stock of any corporation with one or more classes of its capital stock
listed on a national securities exchange or publicly traded on the Nasdaq Stock
Market or in the over-the-counter market shall not constitute a breach of this
paragraph.

(c) Non-solicitation. During the Restricted Period you shall not, either
directly, or through others: (1) hire any individual who is at that time, or who
was during the one (1) year immediately prior thereto, an employee, consultant
or independent contractor of the Company or any Affiliate; (2) solicit or
attempt to solicit any individual who is at that time, or who was during the one
(1) year immediately prior thereto, an employee, consultant or independent
contractor of the Company or any Affiliate to terminate his or her relationship
with the Company or any Affiliate in order to become an employee, consultant or
independent



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

contractor to or for any person or business entity; or (3) solicit or attempt to
solicit the business of the Company or any Affiliate, investor, client,
customer, supplier, service provider, vendor, or distributor of the Company or
any Affiliate that is at that time, or that was during the one (1) year
immediately prior thereto, doing business with the Company or any Affiliate or
listed on the Company or any Affiliate’s investor, client, customer, supplier,
service provider, vendor or distributor lists.

(d) Employee Invention and Non-Disclosure Agreement. As a condition of
employment, you agree to execute and abide by the Company’s standard Employee
Invention and Non-Disclosure Agreement.

(e) Indemnification. The Company agrees to indemnify you against third party
claims based upon, related to, or arising from your performance of services
pursuant to this Agreement in accordance with the Company’s Articles of
Incorporation and Bylaws, and as required by law.

5. Termination. You and the Company shall be free to terminate this Agreement as
follows and subject to the payment obligations set forth herein:

(a) By the Company for Cause. The Company shall have the right to terminate your
employment hereunder at any time for “Cause.” For purposes of this Agreement
only, “Cause” shall be defined to include (1) material misconduct in the
performance of your duties and responsibilities hereunder, (2) your material
failure, refusal or inability (other than for reasons of disability) to perform
your duties and responsibilities hereunder or to carry out any lawful direction
of the Board of Directors, (3) breach by you of a material term of this
Agreement, the Employee Invention and Non-Disclosure Agreement, or any other
agreement between you and the Company, (4) conviction of or plea of nolo
contendere to, a felony or other crime involving moral turpitude, or
imprisonment for any crime; provided, however, that in the event of a potential
termination for Causes 2 or 3 above, such termination may not occur until at
least thirty (30) days after the Company has provided you with a detailed
written notice of the ground(s) for the termination, and then only if you have
failed to correct the behavior giving rise to such potential termination;
(5) your material failure to comply with Company policies including but not
limited to Equal Employment Opportunity and Harassment policies, Professional
Conduct policy, and/or Code of Business Conduct and Ethics policy; and (6) your
violation of any statutory or fiduciary duty owed to the Company.
Notwithstanding any other provision of this Agreement, in the event of a
termination for Cause pursuant to this paragraph, the Company shall only be
obligated to pay you (i) your Base Salary through the date of your termination,
(ii) your accrued but unused vacation, (iii) any earned, but unpaid, performance
bonus described in Section 3(b) with respect to the calendar year immediately
preceding the year in which your employment is terminated, based on the
achievement of the performance milestones established for such calendar year in
accordance with Section 3(b), as determined by the Board of Directors, and
(iv) such other benefits and payments to which you may be entitled by law or
pursuant to the benefit plans of the Company then in effect (collectively, the
“Accrued Obligations”).



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

(b) Death; Disability. Your employment hereunder shall terminate in the event of
your death and in the event that you shall be prevented, by illness, accident,
disability or any other physical or mental condition (to be determined by means
of a written opinion of a competent medical doctor chosen by mutual agreement of
the Company and you or your personal representative), from substantially
performing your duties and responsibilities hereunder for one or more periods
totaling ninety (90) days in any twelve (12) month period. In the event of a
termination of your employment pursuant to this paragraph, you or your estate,
as applicable, shall be entitled to receive payment of the Accrued Obligations.

(c) Termination by the Company Other Than for Cause. The Company shall have the
right to terminate your employment hereunder at any time other than for Cause.
In the event of a termination by Company pursuant to this paragraph, you shall
be entitled to receive payment of the Accrued Obligations and the following
severance pay and related benefits:

(i) the Company will pay you severance pay in the amount of your then-current
Base Salary for a period of twelve (12) months after your termination date,
minus required withholdings, which severance payments will be made to you on the
Company’s normal payroll cycle;

(ii) the Board of Directors or the Compensation Committee may elect to pay to
you a pro rated bonus for the year in which your employment is terminated, but
any such payment shall be in the sole discretion of the Board of Directors or
the Compensation Committee;

(iii) should you elect to continue your group health and dental insurance
benefits in accordance with the provisions of COBRA following the date of your
termination, the Company shall pay the full premium for such health and dental
insurance continuation benefits for a period of twelve (12) months after the
termination date; and

(iv) notwithstanding the terms of any stock option grants and/or restricted
stock awards, the vesting of all options to purchase Company stock held by you
will automatically accelerate such that, effective on the date of such
termination, you will be deemed vested in the same number of option shares as if
you had remained employed by the Company for a period of period of twelve
(12) months following the date of termination and all restricted stock held by
you that would otherwise vest over the twelve (12) months following the date of
termination shall automatically and immediately vest and no longer be subject to
forfeiture or a right to repurchase by the Company.

Your right to receive such severance pay, stock and/or option accelerated
vesting benefits, and related benefits as set forth in this paragraph 5(c) shall
be contingent upon (x) your compliance with all of your obligations under this
Agreement and the Employee Invention and Non-Disclosure Agreement, and (y) your
delivery to the Company of a fully effective general release of all claims
against the Company and its affiliates in the form attached hereto as Exhibit A
or in such other form as may be specified by the Company.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

(d) Termination by You for Good Reason. In the event that you resign your
employment with Company at any time, by providing to the Company a written
notice of resignation within sixty (60) days following an event constituting
“Good Reason,” as that phrase is defined below, your resignation shall be deemed
to be a termination of your employment by the Company other than for Cause
pursuant to paragraph 5(c) above, in which event both you and the Company shall
have your respective rights and obligations in the event of such a termination.
In the event that you do not send the Company a written notice of resignation
pursuant to this paragraph within sixty (60) days following an event
constituting Good Reason, your rights under this paragraph 5(d) shall cease. For
purposes of this Agreement, the phrase “Good Reason” shall mean any of the
following actions by the Company without your consent: (i) your demotion to a
position other than President and Chief Executive Officer, or a material
reduction in your duties or responsibilities as described in Section 2 of this
Agreement, (ii) a material reduction in your Base Salary, provided, however,
that a reduction in your Base Salary shall not constitute Good Reason if it is
made in connection with an across-the-board reduction of all senior executives’
annual base salaries, (iii) material reduction of your ability to participate in
the Company’s fringe and benefit plans, other than any reduction that is part of
a general reduction or other concessionary arrangement affecting all senior
officers, (iv) the Company requires you to permanently relocate your office to a
location outside the geographic area described in Section 2 of this Agreement;
or (v) any other conduct that constitutes a breach by the Company of a material
term of this Agreement, or any other written agreement between the Company and
you; provided that in the event of a termination for Good Reason, such
termination may not occur until at least thirty (30) days after you have
provided the Company with a detailed written notice of the ground(s) for
termination, and then only if the Company has failed to correct the behavior
giving rise to such potential termination.

(e) Termination by You for Any Other Reason. You shall have the right to
terminate your employment hereunder at any time for any reason not otherwise
covered by paragraph 5(d) by providing ninety (90) days’ prior written notice to
the Company. In the event of a termination by you pursuant to the preceding
sentence, the Company shall only be obligated to pay you the Accrued
Obligations. The Company shall be obligated, however, to continue to pay your
full compensation as described in Section 3 hereof up to and through the
expiration of the ninety (90) day notice period.

6. Specific Performance. You recognize and agree that the Company’s remedy at
law for breach of the Employee Invention and Non-Disclosure Agreement would be
inadequate, and further agree that, for breach of such provisions, the Company
shall be entitled to seek injunctive relief and to enforce its rights by an
action for specific performance.

7. Payment of Legal Fees; Certain Tax Issues.

(a) Legal Fees. The Company shall reimburse you for reasonable documented legal
fees incurred by you in connection with the execution and negotiation of this
Agreement, up to a maximum of $5,000.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

(b) Withholding. All payments made to you pursuant to this Agreement or
otherwise in connection with your employment shall be subject to the usual
withholding practices of the Company and will be made in compliance with
existing federal and state requirements regarding the withholding of tax.

(c) Application of Internal Revenue Code Section 409A. If the Company determines
that any of the severance benefits provided by this Agreement in Section 5 fail
to satisfy the distribution requirement of Section 409A(a)(2)(A) of the Internal
Revenue Code as a result of Section 409A(a)(2)(B)(i) of the Internal Revenue
Code, the payment of such benefit shall be accelerated to the minimum extent
necessary so that the benefit is not subject to the provisions of
Section 409A(a)(1) of the Internal Revenue Code. (It is the intention of the
preceding sentence to apply the short-term deferral provisions of Section 409A
of the Internal Revenue Code, and the regulations and other guidance thereunder,
to the Severance Benefits payments, and the payment schedule as revised after
the application of the preceding sentence shall be referred to as the “Revised
Payment Schedule.”) However, if there is no Revised Payment Schedule that would
avoid the application of Section 409A(a)(1) of the Internal Revenue Code, the
payment of such benefits shall not be paid pursuant to a Revised Payment
Schedule and instead shall be delayed to the minimum extent necessary so that
such benefits are not subject to the provisions of Section 409A(a)(1) of the
Internal Revenue Code. The Board may attach conditions to or adjust the amounts
paid pursuant to Section 8(c) to preserve, as closely as possible, the economic
consequences that would have applied in the absence of this Section 4.4.4;
provided, however, that no such condition or adjustment shall result in the
payments being subject to Section 409A(a)(1) of the Internal Revenue Code.

(d) Parachute Payment. In the event the benefits provided by this Agreement,
when aggregated with any other payments or benefits received by you, would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless the Executive elects in
writing a different order (provided, however, that such election shall be
subject to Company approval if made on or after the effective date of the event
that triggers the Payment): reduction of cash payments; cancellation of
accelerated vesting of stock awards; reduction of employee benefits. In the
event that acceleration of vesting of stock award compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of Executive’s stock awards unless the Executive elects in writing a
different order for cancellation.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, then the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Company within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Executive or the Company) or such other time as requested by the
Executive or the Company. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Executive and the Company with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Executive and the Company.

8. Continuation of Employment. You understand, acknowledge and agree that this
Agreement does not create an obligation for the Company or any other person to
continue your employment and, subject to your right to receive compensation and
benefits as provided in Section 5, you will be an at-will employee and the
Company may terminate your employment at any time subject to any notice
provisions set forth in this Agreement.

9. Choice of Law. This Agreement, and all disputes arising under or related to
it, shall be governed by the law of the Commonwealth of Massachusetts.

10. Arbitration. All disputes arising out of this Agreement (other than initial
applications for injunctive relief under the Employee Invention Agreement) shall
be resolved by final and binding arbitration. The arbitration shall be conducted
in Boston, Massachusetts under the American Arbitration Association’s (“AAA”)
National Rules for the Resolution of Employment Disputes employing a single
arbitrator selected upon mutual agreement of the parties. The arbitrator will
have the power to award any types of legal or equitable relief that would be
available in a court of competent jurisdiction, including an award of attorneys’
fee and costs to the prevailing party. Each party will be responsible for their
own costs and attorney’s fees, other than the costs for AAA and the single
arbitrator, which shall be borne by the Company.

11. Assignment. This Agreement, and the rights and obligations of you and the
Company hereunder, shall inure to the benefit of and shall be binding upon, you,
your heirs and representatives, and upon the Company and the Company’s
successors and assigns. This Agreement may not be assigned by you. Any
assignment in contravention of this Section 12 shall be null and void.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

12. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. Moreover, if any one or more of the provisions
contained in this Agreement shall be held to be excessively broad as to
duration, activity or subject, such provision shall be construed by limiting or
reducing them so as to be enforceable to the maximum extent compatible with
applicable law.

13. Consultation with Counsel; No Representations. You agree and acknowledge
that you have had a full and complete opportunity to consult with counsel of
your own choosing concerning the terms, enforceability and implications of this
Agreement. Both you and the Company acknowledge that neither party has made any
representations or warranties to the other party concerning the terms,
enforceability or implications of this Agreement other than as are reflected in
this Agreement.

14. No Mitigation; No Set Off. In the event of any termination of employment
hereunder, you shall be under no obligation to seek other employment and there
shall be no offset against any amounts due to you under this Agreement on
account of any remuneration attributable to any subsequent employment that you
may obtain.

15. Company Representations. The Company represents and warrants that it is duly
authorized to enter into this Agreement, that there is no law, agreement or
other legal restriction on its entering into this Agreement, that its Board has
approved this Agreement and that the officer signing this Agreement is duly
authorized and empowered to sign this Agreement on behalf of the Company

16. Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not prohibit or restrict
your entitlement to full participation in the employee benefit and other plans
or programs in which comparable senior executives of the Company are eligible to
participate.

17. Integration. This Agreement and the documents attached hereto set forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and therein and supersedes all prior and contemporaneous
conflicting agreements, promises, covenants, arrangements, understandings,
communications, representations or warranties, whether oral or written, by any
party hereto (or representative of either party hereto).

18. Modification; Waiver. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by you and the Chairman of the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.



--------------------------------------------------------------------------------

Carlos Riva

June 20, 2007

 

If the foregoing correctly conforms to your understanding of the agreement
between you and Company, please sign and date the enclosed copy of this letter
and return it to us.

 

    Very truly yours,       DIVERSA CORPORATION       By:  

/s/ JIM CAVANAUGH

      Name:  

Jim Cavanaugh

      Title:  

Chairman of the Board

  Agreement Confirmed:        

/s/ CARLOS RIVA

        CARLOS RIVA        



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE OR

RESIGNATION FOR GOOD REASON

In consideration of the payments and other benefits set forth in Section 5 of
the Employment Agreement dated June 20, 2007, to which this form is attached, I,
CARLOS RIVA, hereby furnish DIVERSA CORPORATION (the “Company”), with the
following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), the federal Employee Retirement
Income Security Act, the California Fair Employment and Housing Act (as
amended), the Massachusetts Fair Employment Practice Act, the Massachusetts law
prohibiting age discrimination, the Massachusetts Equal Rights Act, the
Massachusetts Sexual Harassment law, and the Massachusetts Equal Pay Law.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have twenty-one (21) days in which to consider
this Release and Waiver (although I may choose voluntarily to execute this
Release and Waiver earlier); (d) I have seven (7) days following the execution
of this Release and Waiver to revoke my consent to this Release and Waiver; and
(e) this Release and Waiver shall not be effective until the eighth day after I
execute this Release and Waiver and the revocation period has expired.



--------------------------------------------------------------------------------

I acknowledge my continuing obligations under my Employee Invention and
Non-Disclosure Agreement (“NDA”). Pursuant to the NDA I understand that among
other things, I must not use or disclose any confidential or proprietary
information of the Company and I must immediately return all Company property
and documents (including all embodiments of proprietary information) and all
copies thereof in my possession or control. I understand and agree that my right
to the severance pay I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with the NDA.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

 

Date:  

June 20, 2007

    By:  

/s/ CARLOS RIVA

        CARLOS RIVA